Citation Nr: 1506211	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  10-24 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for Peyronie's disease.

4.  Entitlement to an initial rating in excess of 30 percent for tinea versicolor and tinea cruris.

5.  Entitlement to an effective date earlier than April 4, 2007, for the grant of service connection for tinea versicolor and tinea cruris.

6.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) and ischemic heart disease.

7.  Entitlement to an initial rating in excess of 30 percent for PTSD, with depressive disorder and generalized anxiety disorder.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Des Moines, Iowa and Lincoln, Nebraska.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for hypertension, an initial rating in excess of 30 percent for PTSD, with depressive disorder and generalized anxiety disorder, and to a TDIU are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  Sleep apnea was not present in service, is not etiologically related to service, and was not caused by service-connected disability; while the evidence indicates a potential aggravation of the disability as a result of service-connected disability, the baseline manifestations of sleep apnea cannot be established.

2.  The Veteran's erectile dysfunction is etiologically related to his service-connected prostate cancer.

3.  The Veteran's Peyronie's disease is etiologically related to his service-connected depressive disorder. 

4.  At no time during the period of the claim has the Veteran's tinea versicolor and tinea cruris encompassed more than 40 percent of his entire body or 40 percent of exposed areas; and it has not required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during any 12-month period relevant to this claim.

5.  The Veteran's initial claim of entitlement to service connection for a skin disorder was denied in a January 1972 rating decision; he was notified of that decision the same month but did not appeal the decision.  

6.  The Veteran's claim to reopen the claim for service connection for tinea versicolor and tinea cruris was received on April 4, 2007, more than one year following his previous denial.


CONCLUSIONS OF LAW

1.  Sleep Apnea was not incurred in or aggravated by active service, and is not proximately due to or the result of service-connected disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

2.  The criteria for entitlement to service connection for erectile dysfunction have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

3.  The criteria for entitlement to service connection for Peyronie's disease have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

4.  Throughout the period on appeal, the criteria for a rating in excess of 30 percent for tinea versicolor and tinea cruris have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806

5.  The criteria for an effective date earlier than April 4, 2007, for service connection for tinea cruris and tinea versicolor have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in letters mailed in April 2007, July 2007, October 2009, November 2009, and January 2012.  Although the Veteran was provided some of the notice after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claims.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of any of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  In addition, pertinent records have been obtained from the Social Security Administration (SSA).  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected skin disorders in July 2007, September 2009, November 2009, and June 2013.  The Veteran has not asserted, and the evidence does not show, the above noted disabilities have increased in severity since the most recent examinations.  In March 2010, September 2010, and November 2012, the Veteran was afforded a hearing before Decision Review Officer of the ROs.  In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of each of those hearings is of record.  The record was held open for 60 days following the Board hearing to afford the Veteran the opportunity to submit additional evidence.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v.  Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2014).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Sleep Apnea

The Veteran has claimed service connection is warranted for sleep apnea, as secondary to his service connected PTSD.  The evidence indicates he first underwent a polysomnogram in February 2007 at the Genesis Medical Center.  During his examination, the Veteran stated he stopped breathing when he slept and snored.  He also indicated that he sometimes woke up gurgling, and often felt tired and unrested.  Further, he reported he experienced excessive daytime sleepiness and headaches.  At that time, he was diagnosed with obstructive sleep apnea, and was prescribed a continuous positive airway pressure (CPAP) machine.  

The Board notes the Veteran's representative indicated service connection was warranted on a direct basis in the course of the October 2014 Board hearing; however, this basis for service connection had never previously been raised by the Veteran.  A review of the Veteran's STRs fails to show he was ever treated for or diagnosed with sleep apnea in service.  During his February 1971 separation examination, the examiner found the Veteran's nose and throat to be normal.  The Board finds these records to be more credible than the Veteran's current lay assertions, because an examination performed by a physician at the time of discharge revealed no evidence of the disorder, and the Veteran's post-service medical records do not show a diagnosis of the condition until 2007.  As such, service connection is not warranted on a direct basis.  Therefore, the central issue is whether the Veteran's sleep apnea was caused or permanently worsened by his service-connected PTSD. 

The Veteran has provided medical statements from several treating physicians.  In a February 2007 statement from Dr. A.M., the physician stated, "there is no direct cause or relationship between posttraumatic stress syndrome and obstructive sleep apnea."  The physician did indicate both conditions are known to affect sleep, and in this regard there could be an indirect effect relative to symptomatology.  The clinician affirmed this conclusion in a November 2007 statement.  

The Veteran provided a statement from a Dr. C.B. in December 2007.  This physician provided a brief outline of the Veteran's medical history, and then indicated "it is my opinion that PTSD and the anxiety disorder have definitely contributed significantly to the incurrence of Williams's sleep apnea, and continue to aggravate the condition."  The examiner did not provide any rationale, which would explain why this was his belief.  As such, this opinion has been assigned limited probative value. 

The Veteran next provided a statement from Dr. M.S. in July 2009.  The physician in principle indicated, "there is no question there are a host of psychiatric medications (e.g. Xanax), which can have negative effects on the severity of sleep disorder breathing." In a February 2010 statement, Dr. M.S. indicated, "I am of the medical opinion that the treatment of his PTSD does aggravate his diagnosis of obstructive sleep apnea."  

In September 2009, the Veteran underwent a VA examination.  At that time, the examiner concluded he could not resolve the issue of causation without resort to speculation.  The examiner stated he reviewed the December 2007 and July 2009 private medical opinions, and found those opinions were "without substantial documentation to support the opinions."  

In March 2010, the Veteran underwent another VA examination.  Following this examination, the examiner concluded: 

"It does not appear that this gentleman's obstructive sleep apnea is directly caused by his PTSD medication.  Medications do not specifically cause OBSTRUCTIVE sleep apnea...He likely has an aggravation due to the medication taken for his mental health disease.  However, it would be very, very difficult to separate these out due to the multiple medical and mental health issues that he has...as to how the level of severity would be determined would be difficult, if not impossible, to state concerning the aggravation issue, as many of these complaints are inextricably intertwined."

As noted above, service connection may also be granted on a secondary basis for disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may be granted for a disorder that is aggravated by a service-connected disability; but in this alternative circumstance, compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The evidence clearly indicates the Veteran's obstructive sleep apnea was not directly caused by PTSD.  Both the March 2010 VA examiner and the Veteran's own treating physician have determined psychiatric disabilities, as well as the medications used to treat those conditions do not directly lead to the development of PTSD.  Although several physicians have expressed opinions which indicate the Veteran's PTSD has aggravated his obstructive sleep apnea, service connection cannot be established on a secondary aggravation basis, because the evidence does not establish a baseline level of manifestations prior to aggravation.  The March 2010 VA examiner specifically found it would be relatively impossible to state the level of severity relative to the aggravation of the condition, because the effects of the Veteran's PTSD and sleep apnea were inextricably intertwined.  The Veteran's treating physician, Dr. A.M., indicated both conditions are known to effect sleep and result in many of the same consequential manifestations, such as daytime sleepiness and feelings of unrest.  

Based on the foregoing, service connection for sleep apnea must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Erectile Dysfunction and Peyronie's Disease

The Veteran is claiming that service connection is warranted for erectile dysfunction, as well as Peyronie's disease.  A review of the medical evidence clearly establishes a current diagnosis of both erectile dysfunction and Peyronie's disease.  The Board notes that the Veteran's service treatment records, including the report of his discharge examination and the report of medical history completed at discharge, are negative for evidence of erectile dysfunction or Peyronie's disease, and the Veteran has not alleged these conditions first manifest in service or are otherwise related to his active service.  As such, the central issue that must be resolved at this time is whether the Veteran's current disabilities are etiologically related to service-connected disability.  

The Veteran underwent VA examinations in August 2008, March 2013, and June 2013.  The August 2008 examiner indicated the Veteran did not have erectile dysfunction.  The examiner did diagnose Peyronie's disease at that time.  However, the VA examiner determined the Veteran's Peyronie's disease was less likely than not caused by his service-connected PTSD.  In sum, the examiner reasoned, "psychiatric disease is not a known cause of this condition."  However, the Veteran also submitted a medical opinion from his private physician, which was received in May 2010.  The Veteran's physician indicated the Peyronie's disease, "is related to an injury that occurred while he was depressed secondary to PTSD, and in this way is a related symptom."  The physician explained the Veteran was unable to achieve a complete erection during his 2005 episode of major depression.  As a result of trying to have intercourse with a partial erection, the examiner explained the Veteran likely caused damage to the tissue, which resulted in the Peyronie's disease.   

Notwithstanding the negative medical opinion provided by the VA examiner in August 2008, the Veteran obtained a medical opinion from his private physician.  The private physician acknowledged the VA examiner's medical opinion, but provided a fully plausible alternative explanation which explains how the Veteran's Peyronie's disease could still have been caused by PTSD.  In the Board's opinion, the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for Peyronie's disease.  

As noted above, the Veteran has also claimed entitlement to service connection for erectile dysfunction.  The evidence indicates the Veteran was diagnosed with prostate cancer in 2011.  This condition has been service connected, as a result of his exposure to Agent Orange in Vietnam.  During both his March 2013 and June 2013 VA examinations, the examiners stated the Veteran has a current diagnosis of erectile dysfunction.  Additionally, both examiners indicated the Veteran's erectile dysfunction is "as likely as not (at least a 50% probability) attributable to" his prostate cancer.  The examiners explained this condition likely resulted from brachytherapy used to treat his cancer.  There is no evidence preponderating against these examiner's medical opinions linking the Veteran's erectile dysfunction to his service connected prostate cancer.  Clearly then, service connection is also warranted for erectile dysfunction. 

Tinea Versicolor and Tinea Cruris Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

The Veteran's tinea versicolor and tinea cruris disability has been service-connected since April 2007.  In a rating decision of May 2010, the RO assigned a 30 percent disability evaluation from the date service connection was established.  The Veteran has expressed disagreement with the assigned rating. 

The Veteran is currently assigned a 30 percent disability rating for tinea versicolor and tinea cruris under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under that code, a 30 percent rating is assigned when the disability affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or if there has been a requirement of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The next higher rating of 60 percent is authorized if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; of if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period. 

In support of his claim, the Veteran's outpatient treatment records from the Omaha VA Medical Center (VAMC) have been obtained.  These records show sporadic treatment for episodic breakouts with topical ointments such as Lotramin or Tinactin.  Additionally, the Veteran has also provided outpatient medical records from the Methodist Physicians Clinic and Dr. M.K., which show treatment for the same.  In sum, the record indicates the Veteran experiences breakouts of his skin disability roughly one to two times per year.  These records do not show the percentage of total body or exposed body surface that is affected during a breakout. 

The Veteran was afforded an initial VA examination in July 2007.  He reported that he had a long history of tinea versicolor dating back to his time in Vietnam.  The Veteran noted that his tinea versicolor comes and goes intermittently, and he had been treated in the past with Phisophex.  The Veteran stated his outbreaks occur in the summer months with heightened humidity.  The examiner found no abnormal physical findings at that time.  The examiner diagnosed the Veteran with tinea versicolor.

The Veteran was afforded a second VA examination in September 2009.  He reported that he was currently using Lotramin and Tinactin almost daily.  Upon examination, there was an outbreak noted in the chest, groin, and between the buttocks.  The disease area was noted to involve less than five percent of the total body area and exposed area.  The examiner stated the Veteran had a 4x4 centimeter affected area on the center of his chest, a 6x6 centimeter on each leg, and an 8x3 centimeter area between the buttocks. 

The Veteran underwent a third VA examination in June 2013.  At that time, he was again diagnosed with tinea versicolor and tinea cruris.  The Veteran denied any treatment within the past twelve months for the condition.  The examiner indicated the Veteran presented with scattered lesions on the upper torso and in the groin region, consistent with tinea.  Additionally, the examiner found the condition affected 5 to less than 20 percent of the total body area, and did not affect the exposed areas. 

The medical evidence does not show the Veteran's skin condition involves the head, face, or neck.  In addition, it has not resulted in scars.  Therefore, it is most appropriately evaluated as a skin disease under Diagnostic Code 7806.

A review of the medical evidence does not indicate that the Veteran's tinea versicolor and tinea cruris has resulted in lesions with more than 40 percent of the entire body or more than 40 percent of exposed areas affected.  The evidence does indicate the Veteran has required topical medications, Lotramin and Tinactin, throughout the course of the appeal period; however, he has not required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  Therefore, a higher rating is not warranted.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran in the form of correspondence, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating for the disability decided herein; however, as explained above, the criteria for a rating in excess of 30 percent have not been met for any portion of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Earlier Effective Date for Service Connection for Tinea Versicolor and Tinea Cruris

Generally, the effective date of an award of disability compensation based on a reopened claim for service connection will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The record shows the Veteran submitted an initial claim for service connection for dermatitis of the groin and buttocks on December 16, 1971.  A January 1972 rating decision denied service connection, as the evidence failed to show a current disability.  The Veteran did not express disagreement with the January 1972 rating decision.  The Veteran subsequently filed a claim to reopen the claim for service connection for a skin disease on April 4, 2007, and service connection was established effective that date.  The Veteran has expressed disagreement with the assigned effective date. 

In sum, the Veteran has indicated he was treated by a Dr. Soloman Greenhill at the Des Moines VAMC in 1972.  The Veteran has asserted in copious correspondence that this record was located by a VA examiner in a folder marked "dental" during a September 2009 VA examination.  Additionally, the Veteran has stated he was notified by his representative that, if located, this enigmatic treatment note would entitle him to an effective date from the date he was separated from active duty.  Unfortunately, the Veteran has been misinformed.  

A careful review of the Veteran's September 2009 VA examination report does not indicate a 1972 treatment note from Dr. Greenhill was unearthed.  Rather, in pertinent part, the note states: 

"a claim for this condition had been made within a year of the time the patient had left the service.  The examiner at that time stated they cannot document a buttock rash but noted it had been treated twice in the service. There are notations from the 25th of February of an irritation in the crease between the buttocks called a nettle rash and the notations from the March the 25th of a similar rash (these are in STRS marked dental)." (emphasis added). 

The examiner did not indicate he found post service treatment notes from Dr. Greenhill in the folder marked "dental" as alleged by the Veteran.  Rather, the examiner clearly indicated he found treatment records from February and March 1970, which indicate the Veteran was treated for a skin disability in service.  The Veteran has indicated he began working at the Des Moines VAMC in May 1972, and was subsequently treated by Dr. Greenhill after that time.  Assuming arguendo, the Veteran was treated by Dr. Greenhill in 1972, following his initial rating decision, there is no indication the Veteran ever requested a readjudication of his claim with this new evidence, or initiated an appeal relative thereto.  As such, the prior denial became final in January 1973. 

Therefore, the earliest possible effective date for the grant of service connection for the Veteran's tinea versicolor and tinea cruris disability is the assigned effective date of April 4, 2007.  Accordingly, the claim must be denied.




ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to service connection for Peyronie's disease is granted.

Entitlement to an initial disability rating higher than 30 percent for tinea versicolor and tinea cruris is denied.

Entitlement to an effective date earlier than April 4, 2007, for the grant of service connection for tinea versicolor and tinea cruris is denied.  


REMAND

The Veteran most recently underwent a VA examination to determine the current degree of severity of his PTSD in December 2013.  During the October 2014 hearing before the Board, the Veteran testified that the above noted condition had worsened.  Where the evidence indicates a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Based on the foregoing, a new examination is warranted.  

The Veteran also filed a claim for service connection for hypertension, as secondary basis to his service-connected PTSD or ischemic heart disease (IHD).  To date, the RO has not obtained a medical opinion relative to a causal relationship between the Veteran's hypertension and his IHD.  The Veteran did undergo a VA examination in March 2010.  At that time, the examiner determined the medical literature does not indicate PTSD causes hypertension, and also found no evidence of aggravation, as he determined the condition is stable on medications.  However, the Veteran has provided two statements from his treating physician.  In December 2009, Dr. S.W. indicated he reviewed several articles.  In sum, the clinician stated, "it is as likely as not that his hypertension was caused by his service connected PTSD." This clinician provided a subsequent medical statement in November 2012, wherein he stated the Veteran's, "high blood pressure is largely, if not entirely, caused by his treated mental health condition, specifically depression and anxiety.  I base this assessment on his ongoing record of treatment as well as my training and experience as a Physician."  In this case, the medical opinions differ drastically.  However, neither opinion is supported by a competent and credible rationale.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board has determined that the Veteran should be afforded another VA examination. 

Additionally, the originating agency should undertake appropriate development to obtain any ongoing treatment records related to the disabilities at issue.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2.  Then, the RO or AMC should afford the Veteran a VA examination to determine the current degree of severity of his service-connected PTSD, with depressive disorder and generalized anxiety disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes.

3.  The Veteran also should be afforded an examination by a panel of two VA physicians to determine the etiology of his hypertension.

All pertinent evidence of record must be made available and reviewed by the examiners.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiners should state an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension: 

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused or permanently worsened by his service-connected PTSD and/or his service-connected IHD.

A complete rationale for all proffered opinions must be provided.  If the examiners are unable to provide any required opinion, they should explain why.  If the examiners cannot provide an opinion without resorting to mere speculation, they must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiners should identify the additional information that is needed.

4.  The Veteran should also be afforded a VA examination by an examiner or examiners with sufficient expertise to determine the impact of all of the service-connected disabilities on his employability.  All pertinent evidence of record should be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

The examiner(s) should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

The rationale for the opinion must also be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


